Citation Nr: 1130188	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, status post trauma and surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a right knee disability, status post trauma and surgery.

The Board remanded the claim in June 2006.  In March 2010, the Board reopened the claim and remanded it again for additional development.  The case has been returned now for further appellate action.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Central Office hearing in Washington, DC, in January 2010.  A transcript is of record.  


FINDING OF FACT

A right knee disability, status post trauma and surgery, was not incurred in or aggravated as a result of active service.  


CONCLUSION OF LAW

The criteria for service connection of a right knee disability, status post trauma and surgery have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in July 2006, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the August 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in April 2010 for his service connection claim.

As noted above, the issue on appeal was previously before the Board in June 2006 and March 2010, when it was remanded for additional development.  In accordance with the 2006 remand instructions, the Veteran was provided with notice of the evidence required to substantiate his claim and was asked to provide information regarding treatment for his right knee disability in the July 2006 letter.  Hospital records from his October 1968 surgery were also obtained.  In accordance with the 2010 remand instructions, the Veteran was again asked for information regarding treatment for his right knee disability in a March 2010 letter and was provided a VA examination in April 2010.  

Since the record reflects compliance with the June 2006 and March 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred a right knee disability as a result of a surgery performed in service to remove a needle sewn into his knee during a pre-induction surgery.  

VA treatment records confirm a current diagnosis.  X-rays taken during an April 2010 VA examination demonstrated degenerative spurring of the lower pole of each patella and the examiner diagnosed degenerative joint disease of the knee, left greater than right.  Therefore, the first criterion for service connection-a current right disability-has been established.

Service treatment records also confirm the surgery to remove the needle in the right knee, which was conducted in October 1968.  There is no evidence of a different in-service event or injury and the Veteran has maintained that the in-service surgery caused or resulted in his current disability.  

However, service connection also requires a nexus between the current right knee disability and the in-service surgery.  As the April 2010 VA examiner noted, service records show that the surgery consisted of an open incision of the right anterior knee capsule in October 1968 after the Veteran noted that his knee pinched with bending or standing from a knee bent position and a foreign body was shown on an X-ray.  The surgery lasted 18 minutes total and the Veteran was given a mild pain reliever for post-operative pain.  While there was mention of the needle imbedded in the inferior patellar tendon in October 1968, imagining showed the needle to be in the anterior capsule.  The examiner further noted that the surgery did not involve entering the right joint cavity at any time and a follow-up examination in March 1969 showed no joint disease.  

The Veteran denied any knee or joint problems in an October 1970 report of medical history and his separation examination conducted that same month did not reveal a right knee disability.  A VA examination and X-rays conducted in March 1979 revealed a normal right knee with no clinical or X-ray findings or any joint abnormality.  The record demonstrates that the Veteran had two intervening right knee injuries after falls in September 1993 and May 2003.  His complaints regarding his right knee appear to have begun around 2003 and X-rays in 2003 and 2005 also demonstrated a normal right knee.  

Based on the foregoing, the VA examiner found that the Veteran's current degenerative joint disease and chronic right knee pain did not biologically or physiologically correlate with the in-service injury.  The minor incision for the removal of the suturing needle was into the anterior capsule.  The examiner further stated that the Veteran's symptoms have not been contiguous since his surgery in 1968.  The examiner noted that there were gaps of time involving years where he had no complaints of knee problems prior to his first claim in 1979, where X-rays were normal, and his complaints regarding right knee instability appeared to begin consistently only after two intervening falls.  Moreover, the current disability was confirmed by X-ray more than 30 years after service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board agrees that the weight of the evidence is against a finding of a link between the in-service injury and current disability or a continuity of symptomatology.  The Veteran is competent to report his current symptoms and where they began.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board finds that in light of the gap of time between service and his complaints or treatment, the years of normal X-rays and the intervening falls, his reports are not credible.   

Given the lack of competent and credible evidence linking the current right knee disability to service, the evidence is against a finding of a nexus between the Veteran's current symptoms and the in-service surgery.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


